DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/17/21 and 7/7/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-14, 16, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub. 2011/0235019 to Matsubara et al. (hereinafter Matsubara) in .
Regarding claim 1, Matsubara discloses a light detection and ranging (LiDAR) scanning system (Figs. 1, 14), comprising: a light source (laser 20, Figs. 1 & 14) configured to generate a plurality of light pulses (“laser beam source 20 is driven in pulse modulation according to the drive signal”, Figs. 1-14); a power controller configured to control a level of electrical power deliverable to the light source for light pulses of the plurality of light pulses (“laser beam source 20 is driven in pulse modulation according to the drive signal”, Figs. 1-14); a beam steering apparatus (controller 18, beam deflector 22 and deflector driver 26, Fig. 1) optically coupled to the light source, the beam steering apparatus comprising a first rotatable mirror (reflective surface 50 of deflector 22, Figs. 1-14; [0055]-[0064]) wherein an axis (normal 52, e.g. Fig. 3) that is perpendicular to a reflective surface of the first rotatable mirror is configured to be at a first angle (shown in Fig. 3 as 90° - θ - Φ) to a first rotating axis (rotation axis “s”, Fig. 3) of the first rotatable mirror, wherein the first angle is greater than zero degrees and less than 90 degrees (Figs. 2-3, 6, 9, 13, 14), and wherein the first rotatable mirror when moving are configured to: steer the light corresponding  both vertically and horizontally to illuminate an object within a field-of-view (Figs. 1-14; [0055]-[0064]), and redirect one or more returning light pulses generated based on illumination of the object by the light corresponding to one or more of the plurality of light pulses ([0046]); and a receiving optical system configured to receive redirected returning light pulses ([0046],[0049],[0101]-[0103]).
Note: In light of the Specifications, a person having ordinary skill in the art would not understand controlling “a level of electrical power deliverable to the light source for each light pulse” to include pulse-width control alone. The pulse width modulation in Matsubara, having varied pulse widths, would necessarily result in a control the time-averaged optical power produced by the light source though this control would not be the “electrical power … for each 
Matsubara discloses the claimed invention as cited above though does not explicitly disclose: a second rotatable mirror, wherein an axis that is perpendicular to a reflective surface of the second rotatable mirror is configured to be at a second angle to a second rotating axis of the second rotatable mirror, wherein both the first angle and the second angle are greater than zero degree and less than 90 degree, and the second rotatable mirror when moving with respect to each other
Johnson discloses a second rotatable mirror (mirrors 16 and 22, Figs. 1-2), wherein an axis that is perpendicular to a reflective surface of the second rotatable mirror (unlabeled normal vector from mirrors 16 and 22, Figs. 1-2) is configured to be at a second angle (alpha tilt angles 20 and 26, Figs. 1-2) to a second rotating axis (along shafts 18 and 24, Figs. 1-2) of the second rotatable mirror, wherein both the first angle and the second angle are greater than zero degree and less than 90 degree (alpha tilt angles 20 and 26, Figs. 1-2), and the second rotatable mirror when moving with respect to each other (Figs. 1-2) 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second rotatable mirror with the claimed off-normal tilt as taught by Johnson with the system as disclosed by Matsubara.  The motivation would have been to provide mirrors that may be rotated at varying speed relationships and varying phase relationships in order to produce a variety of scan patterns (abstract).
Rosenzweig discloses a power controller configured to control a level of electrical power deliverable to the light source for each light pulse of the plurality of light pulses, wherein at least one light pulse of the plurality of light pulses has a different power level from another pulse of the plurality of light pulses (col. 42, ll. 16-43).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a power control unit as taught by Rosenzweig with the system 
Regarding claim 26, Matsubara and Johnson discloses all that is cited above rendering the features of the claim obvious.  Further, Matsubara explicitly discloses an oscillation mirror or a Galvo mirror (“beam deflector 22 is driven by a driver”, Fig. 1; [0058]). 
Regarding claim 2, Matsubara discloses the claimed invention as cited above though does not explicitly disclose: a second rotatable mirror.
Johnson discloses one or more attributes associated with the first rotatable mirror and one or more attributes associated with the second rotatable mirror are configured based on at least one of a scanning range requirement or a scanning density requirement associated with one or more scanning directions (relative velocity and phase create “scanning patterns”; abstract).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second rotatable mirror with the claimed off-normal tilt as taught by Johnson with the system as disclosed by Matsubara.  The motivation would have been to provide mirrors that may be rotated at varying speed relationships and varying phase relationships in order to produce a variety of scan patterns (abstract).
Regarding claim 3, Matsubara discloses the claimed invention as cited above though does not explicitly disclose: a second rotatable mirror.
Johnson discloses the direction of the first rotating axis and the direction of second rotation axis are different from each other (Figs. 1-2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second rotatable mirror with the claimed off-normal tilt as taught by Johnson with the system as disclosed by Matsubara.  The motivation would have been to provide mirrors that may be rotated at varying speed relationships and varying phase relationships in order to produce a variety of scan patterns (abstract).
Regarding claim 4, Matsubara discloses the claimed invention as cited above though does not explicitly disclose: a second rotatable mirror.
Johnson discloses the first angle is configured to be different from the second angle (Figs. 1-2).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second rotatable mirror with the claimed off-normal tilt as taught by Johnson with the system as disclosed by Matsubara.  The motivation would have been to provide mirrors that may be rotated at varying speed relationships and varying phase relationships in order to produce a variety of scan patterns (abstract).
Regarding claim 5, Matsubara discloses the claimed invention as cited above though does not explicitly disclose: a second rotatable mirror.
Johnson discloses the first rotatable mirror is configured to rotate at a first speed and the second rotatable mirror is configured to rotate at a second speed, the first speed being different from the second speed (w1 =angular velocity of mirror 16; w2 =angular velocity of mirror 22; col. 3-4).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a second rotatable mirror with the claimed off-normal tilt as taught by Johnson with the system as disclosed by Matsubara.  The motivation would have been to provide mirrors that may be rotated at varying speed relationships and varying phase relationships in order to produce a variety of scan patterns (abstract).
Regarding claim 6, Matsubara discloses the light source is configured to generate the plurality of light pulses at a frequency in accordance with one or more scanning density requirements associated with one or more scanning directions ([0049],[0051]-[0052]).
Regarding claim 7, Matsubara discloses the light source is configured to transmit the plurality of light pulses at a direction in accordance with scanning range requirements of one or more scanning directions (Figs. 1, 14).
Regarding claim 12, Matsubara discloses the light source includes at least one of a fiber laser, a diode laser, a diode pump solid state laser, or a fiber coupled diode laser (a laser diode (LD); [0044]).
Regarding claim 13, Matsubara discloses a driver circuit (controller 18, Fig. 1) electrically coupled to the light source, the driver circuit is configured to provide electrical power to the light source based on one or more attributes associated with the object disposed in the field-of-view ([0043]-[0050]).  Rosenzweig is relied upon to teach the power controller details not taught by Matsubara.
Regarding claim 14, Matsubara discloses the driver circuit comprises: an electrical power source (laser driver 24 generates a drive signal based on the input control signal and control 18, Fig. 1; [0043]-[0050]);; and a power delivery circuit configured to deliver the electrical power to the light source (laser driver 24 generates a drive signal based on the input control signal and control 18, Fig. 1; [0043]-[0050]).
Regarding claim 19, Matsubara discloses the power delivery circuit comprises: a charge storage device configured to store electrical charges corresponding to the level of the electrical power deliverable to the light source (laser pulse control systems necessarily have charge storage devices; [0049]); a charge releasing device configured to: receive a trigger signal ([0049]); and in response to the trigger signal, deliver the stored electrical charges to the light source ([0049]).


Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Johnson and Rosenzweig as applied to claim 1 above, and further in view of US PG Pub. 2019/0094345 to Singer et al. (hereinafter Singer).
Regarding claims 8-11, Matsubara discloses the claimed invention as cited above though does not explicitly disclose the light source includes a plurality of light emitting devices, wherein each of the light emitting device is configured to transmit a light beam.
Regarding claim 8, Singer discloses the light source includes a plurality of light emitting devices (emitters 20, Fig. 7; [0115]), wherein each of the light emitting device is configured to transmit light corresponding to one or more of the plurality of the light pulses ([0115]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide light sources as taught by Singer with the system as disclosed by Matsubara.  The motivation would have been to provide multiple beam measurements while simultaneously reducing cross-talk and improving signal to noise ([0040],[0042]-[0043]).
Regarding claim 9, Singer discloses at least one of the plurality of light emitting devices is configured to transmit light independently from other light emitting devices (emitters, Fig. 7; [0040],[0042]-[0043],[0115]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide light sources as taught by Singer with the system as disclosed by Matsubara.  The motivation would have been to provide multiple beam measurements while simultaneously reducing cross-talk and improving signal to noise ([0040],[0042]-[0043]).
Regarding claim 10, Singer discloses the plurality of light emitting devices includes two or four light emitting devices arranged to form a cross shape (Fig. 7).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide light sources as taught by Singer with the system as disclosed by Matsubara.  The motivation would have been to provide multiple beam measurements while simultaneously reducing cross-talk and improving signal to noise ([0040],[0042]-[0043]).
Regarding claim 11, Singer discloses at least two of the plurality of light emitting devices are configured to transmit light having different polarizations ([0014],[0041]).
.

Claims 15 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Johnson and Rosenzweig as applied to claim 1 above, and further in view of US PG Pub. 2017/0070029 to Moeneclaey (hereinafter Moeneclaey).
Regarding claim 15, Matsubara discloses the claimed invention as cited above though does not explicitly disclose a voltage divider circuit configured to generate a plurality of discrete voltage levels; and a plurality of switches configured to enable selection of one of the plurality of discrete voltage levels.
Moeneclaey discloses a voltage divider circuit configured to generate a plurality of discrete voltage levels; and a plurality of switches configured to enable selection of one of the plurality of discrete voltage levels (Fig. 6; [0045]-[0048]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a voltage divider as taught by Moeneclaey with the system as disclosed by Matsubara.  The motivation would have been to vary brightness levels of the laser emission ([0046]).
Regarding claim 20, Matsubara discloses the claimed invention as cited above though does not explicitly disclose receiving optical system comprises a light detector that includes an plurality of light detector elements.
Moeneclaey discloses the receiving optical system comprises an light detector that includes an plurality of light detector elements ([0003],[0051]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a sensor array as taught by Moeneclaey with the system as 
Regarding claim 21, Matsubara discloses the claimed invention as cited above though does not explicitly disclose the light source includes a plurality of light emitting devices, and wherein a number of the plurality of light emitting devices and a number of the plurality light detector elements are different.
Moeneclaey discloses the light source includes a plurality of light emitting devices, and wherein a number of the plurality of light emitting devices and a number of the plurality light detector elements are different ([0049]-[0051]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide a sensor array as taught by Moeneclaey with the system as disclosed by Matsubara.  The motivation would have been to reduce the need for precise optical alignment that would have returning light pulses otherwise impinge on a single detector device.  Further, a detector array provides spatial information that a single sensor with similar surface area would be unable to provide. 
Regarding claim 22, Moeneclaey discloses the light detector elements are disposed in the same pattern as that of the light emitting devices (Fig. 7).  As the emission field is designed such that a return beam impinges on an optical receiver system capable of imagining the previously-emitted beam pattern, it can be said that the detector elements and emitting devices are “disposed in the same pattern”.  In other words, the language “are disposed in the same pattern” is not taken to describe the shape, size, or other geometrical configuration of particular portions of the physical devices constituting “light detector elements” and “light emitting devices”. 
. 

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara in view of Johnson and Rosenzweig as applied to claim 1 above, and further in view of US PG Pub. 2005/0088641 to Hung et al. (hereinafter Hung).
Regarding claim 17, Matsubara discloses the claimed invention as cited above though does not explicitly disclose the power delivery circuit is further configured to, prior to delivering the electrical power to the light source, select the level of the electrical power to-be-delivered to the light source based on optical power of the redirected returning light pulses previously received by the receiving optical system.
Hung discloses the power delivery circuit is further configured to, prior to delivering the electrical power to the light source, select the level of the electrical power to-be-delivered to the light source based on optical power of the redirected returning light pulses previously received by the receiving optical system (setting parameters such as emitting power of the emitting module pulses step 31, Fig. 3).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to select a power level as taught by Hung with the system as disclosed by Matsubara.  The motivation would have been to improve the quality of laser rangefinding systems by adding adaptability to the detection scheme ([0004]).
Regarding claim 18, Matsubara discloses the claimed invention as cited above though does not explicitly disclose a feedback or feedforward circuit configured to provide the optical 
Hung discloses a feedback or feedforward circuit configured to provide the optical power of the redirected returning light pulses previously received by the receiving optical system to the power delivery circuit ([0031]-[0032]).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide feedback as taught by Hung with the system as disclosed by Matsubara.  The motivation would have been to improve the quality of laser rangefinding systems by adding adaptability to the detection scheme ([0004]).

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872